Hyman, C. J.
In 'this case a final judgment was rendered against the plaintiff on 7th March, 1865.
On the 10th March, 1866, he filed his petition to appeal from the judgment.
Defendant has filed a motion to dismiss the appeal, because it was taken after the lapse of a year from the rendition of the judgment.
The plaintiff, in his petition to the District Court, alleged that he was a resident of the State.
Plaintiff neglected to appeal within the time allowed by law. See Code Practice, Art. 593.
Let the appeal be dismissed.